Citation Nr: 0524551	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  96-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for corns and calluses 
of the feet.

3.  Entitlement to an initial compensable disability rating 
for residuals of an avulsion fracture of the left heel.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
March 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before a Decision Review Officer at a 
local hearing in August 1995.  

The Board remanded this matter in January 2001 and July 2003 
for further development.

The issue of entitlement to service connection for corns and 
calluses of the feet is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no record of degenerative joint disease of the 
lumbar spine within one year of separation from service.  

2.  Competent medical evidence demonstrates that the 
veteran's current lower spine disability is not due his lower 
spine problems during active service.

3.  Clinical findings show treatment for calluses of both 
feet, but no evidence of residuals of avulsion fracture of 
the left heel demonstrating moderate disabling symptoms.


CONCLUSIONS OF LAW

1.  Lumbar spine disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The criteria for an initial compensable evaluation for 
residuals of an avulsion fracture of the left heel have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

Following the Board remand in July 2003, the RO notified the 
veteran of the evidence and information necessary to 
substantiate all of the claims on appeal in a January 2004 
VCAA letter.  The VA fully notified the veteran of what is 
required to substantiate such claims in the letter combined 
with the June 2002, January 2003, March 2003, and May 2005 
supplemental statements of the case (SSOC).  Together, the 
VCAA letter and SSOC's provided the veteran with a summary of 
the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also requested to 
submit any evidence in his possession.  No other evidence has 
been identified or submitted by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  Supra, 
Mayfield. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records and private medical 
records, VA examination reports dated in 1996, 1997, and 
2001, and written statements and testimony from the veteran.  
As VA examinations and other medical evidence is of record, 
the Board finds no further VA examination necessary in this 
case.  It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for back 
disability, specifically lower spine disability.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1131 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  Certain chronic disabilities, such 
as degenerative arthritis, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records reflect that the veteran received 
treatment for his lower spine during service.  A clinical 
record in April 1978 described complaints of painful lower 
back for one week.  No injury or incident was noted.  
Examination revealed no tenderness in the lower back and 
negative neurological examination.  The diagnosis was minor 
muscle strain and the veteran was given instruction on lower 
back exercises to strengthen the back and no lifting over 25 
pounds for 7 days.  A November 1978 clinical record noted low 
back pain in the right sacral area brought on by playing 
football.  The diagnosis was low back sprain.  

The remaining service medical records were negative for 
complaints of, or treatment for, lower back problems.  Report 
of medical examination dated in February 1979 indicated that 
the veteran's spine was clinically evaluated as normal.  In 
his Report of Medical History dated in February 1979, the 
veteran checked "no" for ever having had recurrent back 
pain.  Without evidence of follow-up treatment or subsequent 
clinical findings in service, it appears that the veteran's 
lower back problems reported in April 1978 and November 1978 
were acute and transitory in nature and did not result in a 
chronic disability during service.  

In addition, service medical records do not show any clinical 
evidence of degenerative arthritis.  Post service medical 
records reflect the veteran was first diagnosed with 
symptomatic spondylolysis with spondylolisthesis in 1987 
following a work injury.  The private medical records in 1987 
indicated that the veteran received a 4-5-1 spine fusion with 
electrical stimulator implant.  The record demonstrated that 
the veteran had received continual treatment for his lower 
back disability since 1987, including treatment with Dr. 
Daggubati and Dr. Brannon.   VA examination report dated in 
April 1997 noted a diagnosis of degenerative joint disease of 
the lumbar spine.  The most recent VA examination report 
dated in March 2001 noted the veteran as having degenerative 
disc disease of L5/S1.  As the evidence shows that the 
earliest the veteran was diagnosed with degenerative 
arthritis of the lower spine occurred many years following 
separation from service, he is not entitled to service 
connection for degenerative arthritis of the lumbar spine on 
a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

In his appeal to the Board, the veteran indicated in written 
statements and testimony before the Decision Review Officer 
in August 1995 that he believed that his current lower spine 
disability was related to the problems he had in service.  
The veteran testified that his back has been bothering him 
ever since service.  

The record reveals two medical etiology opinions concerning 
whether the veteran's current lower back disability is 
related to service.  First, in the VA examination report 
dated in April 1997, the examiner indicated that the 
veteran's current back problems, namely degenerative joint 
disease of the lumbar spine and spondylosis, was likely 
related to his back problem while in service since the 
veteran denied any trauma to his back following discharge 
from the Army.  

Upon review, the April 1997 VA examiner's opinion is clearly 
unsupported by the record.  The factual basis for the 
examiner's opinion is that the veteran had no intercurrent 
injury to his back following service.  The record 
unequivocally demonstrates that the veteran indeed had a work 
injury in 1987 with subsequent spinal fusion of the lower 
back with electrical stimulator implant.  There is no medical 
evidence of treatment involving the lower spine between 
separation from service and the late 1980s, particularly 
after the work-related injury.  As the evidence contradicts 
the findings of the April 1997 VA examiner, his etiological 
opinion is not competent medical evidence.  

In contrast, the March 2001 VA examiner opined that the 
veteran's current lower back disability was more likely 
related to the injuries he had from the 1987 accident rather 
than any back condition treated while on active duty.  It is 
clear that the March 2001 VA examiner's opinion is the more 
competent, persuasive evidence.  The VA examiner based his 
opinion on an evaluation of the veteran and a review of the 
veteran's service medical records, and post-service medical 
history.  The examiner's summarization of the veteran's 
medical history is accurate and his medical opinions are 
supported by the facts of record.  There are no other medical 
etiological opinions of record.   

In a July 2003 written statement, the veteran asserted that 
the RO failed to afford him a VA examination by an orthopedic 
examiner as the Board recommended in the January 2001 remand.  
Essentially, the veteran is asserting a Stegall violation.  
Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board 
finds no such violation.  The January 2001 remand stated that 
the veteran be examined by an orthopedic surgeon or another 
appropriate specialist in order to ascertain the nature and 
etiology of a low back disability. (emphasis added).  While 
the March 2001 VA examiner may not have been an orthopedic 
surgeon, he was given an examination by an appropriate 
medical examiner otherwise qualified to provide an opinion on 
the nature and etiology of his lower spine disability.  

The Board also recognizes the veteran's argument that his 
lower spine disability is related to service.  The veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In this case, the persuasive competent 
medical evidence indicates that the veteran's current lower 
spine disability is not related to his in-service lower spine 
problems.




III.  Increased Evaluation

Disability evaluations are intended to compensate impairment 
in earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records demonstrate that the veteran injured 
his left heel in September 1978 with x-ray evidence showing 
an avulsion fracture of the medial aspect of the left os 
alcis (heel bone) with minimal displacement.  In an August 
1994 rating decision, the RO granted service connection for 
residuals of a left heel injury and assigned a noncompensable 
evaluation under Diagnostic Code 5284.  38 C.F.R. § 4.71a 
(2004).   Diagnostic Code 5284 contemplates other foot 
injuries.  A 10 percent rating is assigned for moderate 
impairment.  A 20 percent rating is assigned for moderately 
severe impairment, and a maximum rating of 30 percent is 
assigned for severe impairment.  Therefore, for a compensable 
evaluation under Diagnostic Code 5284, there must be evidence 
of moderate impairment of the foot.  Id.

VA clinical records dated in 1996 note complaints of pain in 
both feet, but not involving the veteran's left heel.  VA 
examination report dated in April 1997 noted complaints of 
pain in both feet.  Examination of the feet revealed no gross 
deformity.  Dosalis pedis and posterial tibial were palpable 
bilaterally and there was no focal tenderness.  The diagnosis 
was calluses, both heels and both hallux.  The examiner 
opined that the veteran's pain on walking was most likely due 
to the callosities on both feet and not due to the pain in 
service.  X-ray evidence was negative for bony or joint 
pathology.

VA examination report dated in March 2001 indicated that the 
veteran complained of stinging and burning sensation in the 
soles of both feet and pain in the left heel.  The veteran 
indicated that he underwent frequent podiatry treatment, 
including steroid injections to the heel. 

Examination of the left heel was negative for pain when 
applying direct pressure.  The veteran had a rater high arch, 
which would lead to excessive weightbearing on the metatarsal 
heads and the heel.  There was no forefoot valgus or 
malalignment.  X-ray review from 1997 indicated that the bony 
architecture of feet to be within normal limits.  X-ray in 
1995 showed a heel spur on the left calcaneus.  The examiner 
indicated that it was uncertain whether this heel spur was 
related to the origin service injury to heel as no x-rays in 
service exist.  The diagnosis was status post fracture of the 
left os calcis accompanied by heel spur and chronic plantar 
fascitis, requiring ongoing treatment. 

Upon review, the clinical evidence does not show moderate 
symptomatology involving residuals of the left heel injury to 
warrant a compensable evaluation at this time.  The medical 
record do support the veteran's complaints of foot pain, but 
it appears to be related to other foot problems. Examination 
of the left heel revealed no objective findings, let alone 
findings of moderate disability.  While the March 2001 VA 
examination report noted steroid injections in the left heel, 
VA medical records from 1996 through 1997 noted both right 
and left heel injections of steroids.  Clearly this was not 
for the left heel injury, but for a bilateral foot problem.  
In fact, an October 1998 VA clinical record noted bilateral 
plantar problems, which supports this finding.  In addition, 
while the left heel spur may be related to his left heel 
injury in service, it has not produced moderate 
symptomatology to warrant a compensable evaluation at this 
time. Furthermore, no loss of motion was noted on any of the 
evidence as it pertained to the left heel injury.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2004).

In short, the medical evidence demonstrates that the veteran 
has been receiving consistent podiatric care for both feet, 
however, there is no clinical evidence indicating that this 
treatment was for residuals of his left heel injury.  As 
such, a compensable evaluation under Diagnostic Code 5284 is 
not warranted at this time.

As for other diagnostic codes, there is no evidence of hallux 
valgus to warrant a compensable evaluation under Diagnostic 
Code 5281, or claw foot to warrant a compensable evaluation 
under Diagnostic Code 5278.  38 C.F.R. § 4.71a (2004).  

In a July 2003 written statement, the veteran asserted that 
the RO failed to afford him a VA examination by a podiatrist 
as the Board recommended in the January 2001 remand.  
Essentially, the veteran is asserting a Stegall violation.  
Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board 
finds no such violation.  The January 2001 remand stated that 
the veteran be examined by a podiatrist or another 
appropriate specialist in order to ascertain the nature and 
etiology of his left heel disability. (emphasis added).  
While the March 2001 VA examiner may not have been a 
podiatrist, he was given an examination by an appropriate 
medical examiner otherwise qualified to provide an opinion on 
the nature and extent of his left heel disability.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The veteran's feet 
exhibit symptoms of calluses and other problems.  However, 
the preponderance of the evidence demonstrates that his left 
heel does not exhibit moderate symptoms to warrant an initial 
compensable evaluation under any applicable diagnostic 
criteria.  The Board is remanding the service connection 
claim for corns and calluses of the feet.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's left heel 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).

IV.  Conclusion

The Board concludes that the preponderance of the evidence is 
against service connection for lower back disability and an 
initial compensable evaluation for left heel disability.  
Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, those claims are denied.  


ORDER

Entitlement to service connection for lower back disability 
is denied. 

Entitlement to an initial compensable disability rating for 
residuals of an avulsion fracture of the left heel is denied.  


REMAND

For service connection of corns and calluses of the feet, 
service medical records reveal that the veteran received 
treatment for corns and calluses during service in 1977 and 
1978.  Post-service medical records, including the most 
recent VA examination report dated in March 2001, document 
that the veteran has calluses of the feet.  The record does 
not include an etiological opinion to determine whether the 
veteran's current calluses of the feet are related to 
calluses in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should schedule the veteran 
VA medical examination to ascertain the 
nature, extent, and etiology of his corns 
and calluses of the feet.  It is 
imperative that the claims file, 
including this remand, be made available 
to the examiner for review in connection 
with the examination.  

The examiner should determine whether the 
veteran's current corns and calluses of 
the feet, if any, are at least as likely 
as not related to service.  Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for 
opinion.

2.  The AMC should adjudicate the claim.  
If the determination remains adverse to 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


